                                            Case 5:19-cv-04145-VKD Document 60 Filed 06/16/20 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        PEAK HEALTH CENTER,                            Case No. 19-cv-04145-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER GRANTING IN PART AND
                                                  v.                                       DENYING IN PART MOTION FOR
                                  10
                                                                                           ATTORNEYS’ FEES
                                  11        BRANDON DORFMAN,
                                                                                           Re: Dkt. No. 55
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Defendant Brandon Dorfman moves for attorneys’ fees and costs pursuant to California’s

                                  14   Anti-Strategic Litigation Against Public Participation (“anti-SLAPP”) statute, California Code of

                                  15   Civil Procedure § 425.16(c). Dkt. No. 55. Plaintiff Peak Health Center (“Peak Health”) opposes

                                  16   the motion. Dkt. No. 58.

                                  17            Pursuant to Civil Local Rule 7-1(b), the Court finds Mr. Dorfman’s motion suitable for

                                  18   decision without oral argument. For the reasons described below, the Court grants in part and

                                  19   denies in part the motion for fees.

                                  20   I.      BACKGROUND
                                  21           Peak Health filed this action on July 18, 2019, followed by a first amended complaint

                                  22   (“FAC”) on July 30, 2019 asserting claims for trade libel; intentional interference with prospective

                                  23   economic advantage; negligent interference with prospective economic advantage; unfair

                                  24   competition under the Lanham Act, 15 U.S.C. § 1125(a); and unfair competition under California

                                  25   Business and Professions Code § 17200 et seq. Dkt. Nos. 1, 8. The FAC focused on seven

                                  26   statements that Mr. Dorfman made or published in a news article concerning Peak Health’s claim

                                  27   to have developed a strain of hops plant as a source of cannabidiol instead of a hemp or cannabis

                                  28   plant. Dkt. No. 8 ¶¶ 20-21.
                                          Case 5:19-cv-04145-VKD Document 60 Filed 06/16/20 Page 2 of 11




                                   1          Mr. Dorfman moved to dismiss the FAC pursuant to Federal Rules of Civil Procedure 9(b)

                                   2   and 12(b)(6). Dkt. No. 10. He also filed an anti-SLAPP motion to strike the FAC. Dkt. No. 11.

                                   3   The Court granted Mr. Dorfman’s motion to dismiss the FAC with leave to amend and denied

                                   4   without prejudice the anti-SLAPP motion. Dkt. No. 36. In its order, the Court found that Peak

                                   5   Health failed to state a claim for any of the asserted claims and that three of the seven challenged

                                   6   statements qualified for First Amendment protection. The Court also determined that Peak

                                   7   Health’s FAC did not comply with Rule 9(b)’s heightened pleading requirement because it failed

                                   8   to explain why the seven challenged statements were false. Because the Court granted leave to

                                   9   amend, it denied Mr. Dorfman’s anti-SLAPP motion without prejudice to renewal following

                                  10   amendment of the FAC.

                                  11          Peak Health filed its second amended complaint (“SAC”) on November 26, 2019, asserting

                                  12   claims for trade libel, intentional interference with prospective economic advantage, and negligent
Northern District of California
 United States District Court




                                  13   interference with prospective economic advantage. Dkt. No. 37. The SAC challenged the same

                                  14   seven statements as the FAC. Id. ¶¶ 20-21. Mr. Dorfman moved to dismiss the SAC pursuant to

                                  15   Rules 9(b) and 12(b)(6) and again moved to strike under the anti-SLAPP statute. Dkt. Nos. 44,

                                  16   45. Mr. Dorfman’s motion to dismiss repeated his previous argument that the First Amendment

                                  17   protected all seven challenged statements, despite the Court’s earlier ruling that it did not. Dkt.

                                  18   No. 44 at 10–20.

                                  19          The Court granted in part and denied in part Mr. Dorfman’s 12(b)(6) motion based on First

                                  20   Amendment protection. Dkt. No. 54. The Court determined that while three of the seven

                                  21   challenged statements qualified for First Amendment protection, the remaining four did not. Id. at

                                  22   12. With respect to those four unprotected statements, the Court dismissed Peak Health’s claims

                                  23   for failure to comply with Rule 9(b)’s heightened pleading requirement. Id. 13–14. Because Peak

                                  24   Health had already amended its complaint twice and could not explain how it could cure the

                                  25   defects in the SAC if given another opportunity to amend, the Court denied leave to amend. Id. at

                                  26   14–15. The Court granted Mr. Dorfman’s anti-SLAPP motion, concluding that Mr. Dorfman had

                                  27   shown that Peak Health’s claims arose from protected activity within the meaning of the anti-

                                  28   SLAPP statute and that Peak Health had failed to show it would probably prevail on the merits.
                                                                                         2
                                             Case 5:19-cv-04145-VKD Document 60 Filed 06/16/20 Page 3 of 11




                                   1   Id. at 15–18.

                                   2   II.      LEGAL STANDARD
                                   3            “[A] prevailing defendant on a special motion to strike shall be entitled to recover his or

                                   4   her attorney’s fees and costs.” Cal. Code Civ. Proc. § 415.16(c)(1). The attorneys’ fee award is

                                   5   mandatory. See Makaeff v. Trump Univ., 715 F.3d 254, 274 (9th Cir. 2013) (Kozinski, J.,

                                   6   concurring); Resolute Forest Prods., Inc. v. Greenpeace Int’l, 302 F. Supp. 3d 1005, 1026–27

                                   7   (N.D. Cal. 2017). A defendant is “entitled to recover attorney[s’] fees and costs incurred in

                                   8   moving to strike the claims on which . . . [they] prevailed, but not fees and costs incurred in

                                   9   moving to strike the remaining claims.” Resolute Forest, 302 F. Supp. 3d at 1027 (internal

                                  10   quotation marks omitted).

                                  11            Section 425.16 does not expressly limit a fee award to “reasonable” fees, but California

                                  12   courts have construed the statute to contain a reasonableness requirement. E.g., Lunada
Northern District of California
 United States District Court




                                  13   Biomedical v. Nunez, 230 Cal. App. 4th 459, 488 (2014) (“[E]ach fee application under section

                                  14   425.16, subdivision (c) must be assessed on its own merits . . . taking into account what is

                                  15   reasonable under the circumstances.” (internal quotation marks and citation omitted)). Fees must

                                  16   be awarded “only for the motion to strike, not the entire litigation.” Christian Research Inst. v.

                                  17   Alnor, 165 Cal. App. 4th 1315, 1320 (2008). Fees also are recoverable for the reasonable time

                                  18   spent seeking an award of attorneys’ fees and costs. Ketchum v. Moses, 24 Cal. 4th 1122, 1133

                                  19   (2001). The anti-SLAPP fee-shifting provision “is broadly construed so as to effectuate the

                                  20   legislative purpose of reimbursing the prevailing defendant for expenses incurred in extracting

                                  21   herself from a baseless lawsuit.” Graham-Sult v. Clainos, 756 F.3d 724, 752 (9th Cir. 2014)

                                  22   (quoting Wanland v. Law Offices of Mastagni, Holstedt & Chiurazzi, 141 Cal. App. 4th 15, 22

                                  23   (2006)).

                                  24            A court’s analysis of a reasonable fee award starts with the lodestar, which the court

                                  25   calculates by multiplying the number of hours reasonably spent by counsel by a reasonable hourly

                                  26   rate. Ketchum, 24 Cal. 4th at 1133. “[T]he lodestar is the basic fee for comparable legal services

                                  27   in the community . . . .” Id. at 1132.

                                  28            A court may adjust the lodestar based on several factors. Id. “The purpose of such
                                                                                          3
                                            Case 5:19-cv-04145-VKD Document 60 Filed 06/16/20 Page 4 of 11




                                   1   adjustment is to fix a fee at the fair market value for the particular action. In effect, the court

                                   2   determines, retrospectively, whether the litigation involved a contingent risk or required

                                   3   extraordinary legal skill justifying augmentation of the unadorned lodestar in order to approximate

                                   4   the fair market value for such services.” Id. To determine whether a multiplier should be applied,

                                   5   courts consider several factors, including the novelty or difficulty of the questions involved, the

                                   6   expertise and capability of counsel, the results obtained, the contingent risk involved in the case,

                                   7   the extent to which the nature of the litigation precluded other employment by the attorneys, and

                                   8   whether the attorneys received public and/or charitable funding. Id.; Rogel v. Lynwood

                                   9   Redevelopment Agency, 194 Cal. App. 4th 1319, 1329 (2011) (citing Serrano v. Priest, 20 Cal. 3d

                                  10   25, 49 (1977)). Where “a plaintiff has achieved only partial or limited success, the product of

                                  11   hours reasonably expended on the litigation as a whole times a reasonable hourly rate may be an

                                  12   excessive amount. . . . [T]he most critical factor [in determining a reasonable fee award] is the
Northern District of California
 United States District Court




                                  13   degree of success obtained.” Hensley v. Eckerhart, 461 U.S. 424, 436 (1983).

                                  14   III.     DISCUSSION
                                  15            As the Court has already held, Mr. Dorfman is entitled to recover fees and costs incurred in

                                  16   moving to strike the claims on which he prevailed. Dkt. No. 54 at 18. Mr. Dorfman seeks fees1 in

                                  17   the amount of $65,934 for work done in connection with his motion to dismiss the SAC, the

                                  18   second anti-SLAPP motion, and the instant motion for fees. Dkt. No. 55 at ECF pp.3, 9–12.

                                  19            A.      Whether Mr. Dorfman Is Entitled to a Fee Award
                                  20            Peak Health opposes Mr. Dorfman’s motion for fees on two grounds. First, Peak Health

                                  21   argues that a defendant cannot be said to have prevailed where the anti-SLAPP motion is granted

                                  22   as to fewer than all of its claims. Dkt. No. 58 at 6–7. Second, Peak Health contends that the Court

                                  23   should not award fees to Mr. Dorfman because the anti-SLAPP motion had “no practical effect”

                                  24   on the outcome of the litigation. Id. at 1–3, 5–8 (citing Moran v. Endres, 135 Cal. App. 4th 952,

                                  25   956 (2006); Lin v. City of Pleasanton, 175 Cal. App. 4th 1143, 1159 (2009)). The Court considers

                                  26   each argument below.

                                  27

                                  28   1
                                           Mr. Dorfman does not appear to seek costs. See Dkt. No. 55.
                                                                                        4
                                          Case 5:19-cv-04145-VKD Document 60 Filed 06/16/20 Page 5 of 11



                                                      1.       Whether Mr. Dorfman prevailed
                                   1
                                              Peak Health argues that because the Court found that four of the challenged statements
                                   2
                                       were not constitutionally protected, Mr. Dorfman did not prevail as to all of his claims. Dkt. No.
                                   3
                                       58 at 6–7. This argument confuses claims for relief with theories of liability. Peak Health
                                   4
                                       asserted three claims against Mr. Dorfman: trade libel, intentional interference with prospective
                                   5
                                       economic advantage, and negligent interference with prospective economic advantage. Dkt. No.
                                   6
                                       37. The Court ultimately dismissed all three claims, and therefore Mr. Dorfman prevailed on all
                                   7
                                       of them. Dkt. No. 54.
                                   8
                                               “A defendant that successfully moves to strike a plaintiff’s cause of action, whether on
                                   9
                                       merits or nonmerits grounds, has ‘prevailed’ on the motion, and therefore is entitled to attorney’s
                                  10
                                       fees and costs under [the anti-SLAPP statute].” Barry v. State Bar of Cal., 2 Cal. 5th 318, 327
                                  11
                                       (2017). Thus, because the Court granted Mr. Dorfman’s anti-SLAPP motion to strike, he is the
                                  12
Northern District of California




                                       prevailing party and is entitled to a fee award. To the extent Peak Health contends that Mr.
 United States District Court




                                  13
                                       Dorfman was required to prove that all challenged statements received First Amendment
                                  14
                                       protection, that argument is unavailing. First Amendment protection is sufficient but not
                                  15
                                       necessary to prevail under the anti-SLAPP statute. Cal. Civ. Proc. Code § 425.16(b)(1) (“A cause
                                  16
                                       of action against a person arising from any act of that person in furtherance of the person’s right
                                  17
                                       of petition or free speech under the United States Constitution or the California Constitution in
                                  18
                                       connection with a public issue shall be subject to a special motion to strike . . . .”) (emphasis
                                  19
                                       added); hiQ Labs, Inc. v. LinkedIn Corp., 273 F. Supp. 3d 1099, 1116 (N.D. Cal. 2017) (“The
                                  20
                                       reach of the anti–SLAPP statute is broader than the scope of constitutionally protected speech; it
                                  21
                                       applies to a cause of action arising from an act ‘in furtherance of’ the person’s right of free speech
                                  22
                                       under the constitution.”), aff’d and remanded, 938 F.3d 985 (9th Cir. 2019).
                                  23
                                              Likewise, to the extent Peak Health suggests that Mr. Dorfman is not entitled to a fee
                                  24
                                       award because some of his arguments were unsuccessful, the law does not support Peak Health’s
                                  25
                                       position. Where a party “has obtained excellent results, . . . the fee award should not be reduced
                                  26
                                       simply because the [party] failed to prevail on every contention raised in the lawsuit. . . . [T]he
                                  27
                                       most critical factor is the degree of success obtained.” Hensley, 461 U.S. at 435–36. Here, Mr.
                                  28
                                                                                          5
                                          Case 5:19-cv-04145-VKD Document 60 Filed 06/16/20 Page 6 of 11




                                   1   Dorfman achieved a high degree of success: dismissal of all claims with prejudice.

                                   2                     2.    Whether the motion to strike was effective
                                   3           Peak Health contends that Mr. Dorfman’s success must be attributed to his successful

                                   4   motion to dismiss, not to his motion to strike. According to Peak Health, because the Court found

                                   5   that four of the seven challenged statements were not constitutionally protected, Mr. Dorfman only

                                   6   partially prevailed on the anti-SLAPP motion, and that if not for the “unrelated 12(b)(6) motion,”

                                   7   the Court would not have dismissed all claims. Dkt. No. 58 at 8 (emphasis original). This

                                   8   argument is unpersuasive. Mr. Dorfman’s motion to dismiss the SAC was closely related to the

                                   9   anti-SLAPP motion; the two motions were nearly identical. Compare Dkt. No. 44 with Dkt. No.

                                  10   45. Mr. Dorfman successfully moved to strike all Peak Health’s claims under the anti-SLAPP

                                  11   statute and also successfully moved to dismiss those same claims under Rules 9(b) and 12(b)(6).

                                  12   Although the Court could have dismissed the action solely under Rules 9(b) and 12(b)(6), the
Northern District of California
 United States District Court




                                  13   Court could also have stricken all Peak Health’s claims solely under the anti-SLAPP statute.

                                  14   Therefore, it cannot be said that the anti-SLAPP motion had “no practical effect” on the outcome

                                  15   of this action.

                                  16           B.        Lodestar Analysis
                                  17           The Court begins by considering the reasonableness of Mr. Dorfman’s asserted hourly

                                  18   rates and hours expended. Hensley, 461 U.S. at 433.

                                  19                     1.    Reasonable hourly rate
                                  20           “In determining a reasonable hourly rate, the district court should be guided by the rate

                                  21   prevailing in the community for similar work performed by attorneys of comparable skill,

                                  22   experience, and reputation.” Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210–11 (9th Cir.

                                  23   1986), reh’g denied, amended on other grounds, 808 F.2d 1373 (9th Cir. 1987) (citing Blum v.

                                  24   Stenson, 465 U.S. 886, 895 n.11 (1984)). “Generally, the relevant community is the forum in

                                  25   which the district court sits.” Barjon v. Dalton, 132 F.3d 496, 500 (9th Cir. 1997). The fee

                                  26   applicant has the burden of producing evidence, other than declarations of interested counsel, that

                                  27   the requested rates are in line with those prevailing in the community for similar services by

                                  28   lawyers of reasonably comparable skill, experience and reputation. Blum, 465 U.S. at 896 n.11.
                                                                                         6
                                          Case 5:19-cv-04145-VKD Document 60 Filed 06/16/20 Page 7 of 11




                                   1   “Affidavits of the plaintiffs’ attorney and other attorneys regarding prevailing fees in the

                                   2   community, and rate determinations in other cases, particularly those setting a rate for the

                                   3   plaintiffs’ attorney, are satisfactory evidence of the prevailing market rate.” United Steelworkers

                                   4   of Am. v. Phelps Dodge Co., 896 F.2d 403, 407 (9th Cir. 1990).

                                   5          Mr. Dorfman seeks fees based on the hourly rates of his two attorneys and one paralegal:

                                   6   Matthew Cate ($475/hour in 2019, $540/hour in 2020), Robert Gutierrez ($725/hour), and Ryan

                                   7   Relyea ($280/hour). Dkt. No. 55 at 6. To support the reasonableness of the identified hourly

                                   8   rates, Mr. Dorfman relies on the declaration of Mr. Cate. Dkt. No. 55-1. The declaration includes

                                   9   descriptions of Mr. Cate’s, Mr. Gutierrez’s, and Mr. Relyea’s qualifications and experience, as

                                  10   well as billing records for work performed in this case. However, Mr. Cate’s declaration does not

                                  11   discuss what the prevailing rate in the relevant community might be, other than to note that his

                                  12   billing rate at his previous firm was $575/hour. Id. ¶ 2.
Northern District of California
 United States District Court




                                  13          Mr. Dorfman’s fee request contains very little information about the prevailing market rate

                                  14   for similar work performed by attorneys of comparable skill, experience, and reputation in this

                                  15   community. Mr. Dorfman did not submit declarations from other attorneys attesting to the

                                  16   reasonableness of the claimed rates. Instead, he relies on citations to a few cases for the apparent

                                  17   proposition that his request must be reasonable because other courts have awarded more to other

                                  18   attorneys in other types of cases. Dkt. No. 55 at 6, 9. The cases on which Mr. Dorfman relies are

                                  19   not particularly helpful because they concern different claims and relevant markets, and because

                                  20   some of them are not recent. See H.P.D. Consolidation, Inc. v. Pina, No. 15-cv-05309-EMC,

                                  21   2017 WL 1046960, at *1 (N.D. Cal. Mar. 20, 2017) (plaintiff was a provider of wine storage and

                                  22   logistics that brought a civil RICO claim and sought fees under 28 U.S.C. § 1927); Graham-Sult v.

                                  23   Clainos, 756 F.3d 724, 752 (9th Cir. 2014) (concerning claims for conversion, unjust enrichment,

                                  24   breach of fiduciary duty, copyright infringement arising out of a probate dispute); Metabolife Int’l

                                  25   v. Wornick, 213 F. Supp. 2d 1220, 1228 (S.D. Cal. 2002) (lacking discussion concerning

                                  26   reasonable hours expended or hourly rates, and concerning the market in the Southern District of

                                  27   California); Church of Scientology v. Wollersheim, 42 Cal. App. 4th 628, 658 (1996) (concerning

                                  28   emotional distress claim, lacking discussion of specific hours or rates, and concerning the Los
                                                                                         7
                                          Case 5:19-cv-04145-VKD Document 60 Filed 06/16/20 Page 8 of 11




                                   1   Angeles market). The Court is required to consider cases that were decided relatively

                                   2   contemporaneously to time the work was performed. See Camacho v. Bridgeport Fin., Inc., 523

                                   3   F.3d 973, 981 (9th Cir. 2008) (noting that “in determining the prevailing market rate a district

                                   4   court abuses its discretion to the extent it relies on cases decided years before the attorneys

                                   5   actually rendered their services”); Bell v. Clackamas County, 858 F.3d 858, 869 (9th Cir. 2003)

                                   6   (holding that it was an abuse of discretion for the district court to apply rates in effect more than

                                   7   two years before the work was performed).

                                   8          The Court has identified more useful decisions from other judges in this District. For

                                   9   example, in Resolute Forest Products, Inc. v. Greenpeace International, Judge Tigar determined

                                  10   that hourly rates between $225 and $775 for experienced First Amendment litigators from Georgia

                                  11   and California were reasonable. No. 17-cv-02824-JST, 2019 WL 8377690, at *7 (N.D. Cal. Nov.

                                  12   24, 2019). Similarly, in Wynn v. Chanos, Judge Orrick found an hourly rate of $750 reasonable
Northern District of California
 United States District Court




                                  13   for an attorney with over 35 years of experience specializing in First Amendment and media cases.

                                  14   No. 14-cv-04329-WHO, 2015 WL 3832561, at *3 (N.D. Cal. June 19, 2015). Considering those

                                  15   decisions together with Mr. Cate’s declaration, the Court finds that the requested hourly rates for

                                  16   Messrs. Cate and Gutierrez are reasonable. See Cuviello v. Feld Entm’t, Inc., No. 13-cv-04951-

                                  17   BLF, 2015 WL 154197, at *2 (N.D. Cal. Jan. 12, 2015) (“The Court has broad discretion in setting

                                  18   reasonable hourly rates used in the lodestar calculation.”).

                                  19          However, the same cannot be said for Mr. Relyea’s requested rate. Other judges in this

                                  20   District have concluded that a reasonable rate for paralegals in the local market ranges between

                                  21   $150 and $220 per hour in defamation/First Amendment actions. See, e.g., Open Source Sec. Inc.

                                  22   v. Perens, No. 17-cv-04002-LB, 2018 WL 2762637, at *4 (N.D. Cal. June 9, 2018) ($220); Wynn,

                                  23   2015 WL 3832561, at *3 (N.D. Cal. June 19, 2015) ($170). Most recently, Judge Tigar awarded

                                  24   anti-SLAPP fees for a paralegal at the rate of $240 per hour (reduced from the requested $300 and

                                  25   $350 hourly rates) based on the complex nature of the case and the fact that the paralegal in that

                                  26   case had over 36 years of experience. Resolute Forest, 2019 WL 8377690, at *6. This action is

                                  27   far less complicated than the facts presented in Resolute Forest, and Mr. Relyea possesses less

                                  28   than half the years of experience of the paralegal in that case. Accordingly, the Court finds it
                                                                                          8
                                          Case 5:19-cv-04145-VKD Document 60 Filed 06/16/20 Page 9 of 11




                                   1   appropriate to reduce Mr. Relyea’s hourly fee to $200 per hour.

                                   2          Peak Health asserts that defense counsel’s billing rates are unreasonable but does not say

                                   3   why. Dkt. No. 58 at 1, 8. A party opposing a fee request must provide specific objections to

                                   4   specific billing entries; conclusory and unsubstantiated objections do not warrant a fee reduction.

                                   5   Open Source, 2018 WL 2762637, at *4, aff'd, No. 18-15189, 2020 WL 589649 (9th Cir. Feb. 6,

                                   6   2020); see also Gates v. Deukmejian, 987 F.2d 1392, 1397–98 (9th Cir. 1992).

                                   7                  2.      Hours reasonably expended
                                   8          Mr. Dorfman argues that the 110.5 hours his counsel spent on researching and drafting

                                   9   briefing and attending oral argument for both the motion to dismiss the SAC and the anti-SLAPP

                                  10   motion to strike and the 13.9 hours spent drafting the motion for fees were reasonable. Dkt. No.

                                  11   55 at 7–8.

                                  12          California’s anti-SLAPP statute allows a movant to recover only fees and costs incurred in
Northern District of California
 United States District Court




                                  13   connection with the anti-SLAPP motion itself, not the entire action. Minichino v. First Cal.

                                  14   Realty, No. C-11-5185 EMC, 2012 WL 6554401, at *4 (N.D. Cal. Dec. 14, 2012) (citing Paul for

                                  15   Council v. Hanyecz, 85 Cal. App. 4th 1356, 1362 n.4 (2001); Lafayette Morehouse, Inc. v.

                                  16   Chronicle Publ’g Co., 39 Cal. App. 4th 1379, 1383 (1995)). However, “[w]ork that is inextricably

                                  17   intertwined with an anti-SLAPP motion is compensable.” Fallay v. San Francisco City & Cty.,

                                  18   No. 08-cv-2261-CRB, 2016 WL 879632, at *3 (N.D. Cal. Mar. 8, 2016). As discussed above, Mr.

                                  19   Dorfman’s motion to dismiss the SAC and his second anti-SLAPP motion were nearly identical.

                                  20   The Court therefore finds that the two motions were inextricably intertwined, and that Mr.

                                  21   Dorfman may recover for time spent in connection with the motion to dismiss and the motion to

                                  22   strike. See, e.g., Kearney v. Foley & Lardner, 553 F. Supp. 2d 1178, 1184 (S.D. Cal. 2008)

                                  23   (where a defendant files “motions to strike and to dismiss” that are “based entirely on a common

                                  24   factual scenario . . . [a]ll expenses incurred on common issues of fact and law qualify for an award

                                  25   of attorneys’ fees under the anti-SLAPP statute and those fees need not be apportioned”);

                                  26   Metabolife, 213 F. Supp. 2d at 1223 (holding that where an “entire lawsuit is subject to the anti-

                                  27   SLAPP motion because all causes of action . . . relate to free speech and all of the activity by

                                  28   [movant’s] attorneys occurred in the context of, and were inextricably intertwined with, the anti-
                                                                                         9
                                           Case 5:19-cv-04145-VKD Document 60 Filed 06/16/20 Page 10 of 11




                                   1   SLAPP motion,” then “[a]ll of [movant’s] attorney fees and expenses were incurred ‘in connection

                                   2   with’ the anti-SLAPP motion”).

                                   3           Peak Health argues that the number of hours Mr. Dorfman’s counsel expended on the

                                   4   motion to dismiss and the motion to strike was unreasonable. Dkt. No. 58 at 8–9. First, Peak

                                   5   Health repeats its earlier argument that Mr. Dorfman does not deserve fees for his unsuccessful

                                   6   argument that four of the challenged statements were constitutionally protected. Id. For the

                                   7   reasons explained above, that argument is unavailing. See supra Section III.A.1. Second, Peak

                                   8   Health contends that the fact that defense counsel spent over 110 hours briefing and arguing both

                                   9   motions is at odds with counsel’s purported expertise in First Amendment law. Id. at 9. Peak

                                  10   Health does not say how much time would have been reasonable, nor does it point to any specific

                                  11   billing entries that it believes are unreasonable. Because Peak Health did not provide any specific

                                  12   objections to specific billing entries, its conclusory and unsubstantiated objections do not warrant
Northern District of California
 United States District Court




                                  13   a fee reduction. Open Source, 2018 WL 2762637, at *4, aff’d, No. 18-15189, 2020 WL 589649

                                  14   (9th Cir. Feb. 6, 2020); see also Gates, 987 F.2d at 1397–98.

                                  15           However, the Court has an independent duty to ensure that the number of hours supporting

                                  16   the fee request are reasonable. See, e.g., Gates, 897 F.2d at 1402 (district court required to

                                  17   independently review plaintiff’s fee request even absent defense objections). A court may reduce

                                  18   fees claimed if the documentation is inadequate, the submitted hours are duplicative or inefficient,

                                  19   or the requested fees appear excessive or otherwise unnecessary. Hensley, 461 U.S. at 434; see

                                  20   also Chalmers, 796 F.2d at 1210. Mr. Gutierrez spent 4.7 hours largely “reviewing and

                                  21   analyzing” briefing and other filings related to Mr. Dorfman’s motion to dismiss the FAC and first

                                  22   anti-SLAPP motion, which predate the filing of the SAC.2 Dkt. No. 55-1 at ECF p.8. Mr.

                                  23   Dorfman does not explain how these hours reflect work on the motions for which he now seeks

                                  24   fees, and the Court therefore finds them not justified. The Court also finds the 0.2 hours Mr.

                                  25

                                  26   2
                                        This includes the following entries: “Research the docket” on December 9, 2019; “Review and
                                  27   analyze” various documents related to the FAC, the motion to dismiss the FAC, and the anti-
                                       SLAPP motion to strike the FAC on December 10, 2019; and “Review transcript” of the hearing
                                  28   on the motion to dismiss the FAC and the anti-SLAPP motion to strike the FAC on December 16,
                                       2019.
                                                                                       10
                                         Case 5:19-cv-04145-VKD Document 60 Filed 06/16/20 Page 11 of 11




                                   1   Gutierrez spent reviewing the reply brief in support of the second anti-SLAPP motion after it had

                                   2   already been filed on January 7, 2020 to be unreasonable. Additionally, the Court finds the 0.4

                                   3   hours Mr. Gutierrez spent reviewing the Court’s order granting Mr. Dorfman’s motion to dismiss

                                   4   the SAC and second anti-SLAPP motion on February 24, 2020 to be duplicative of the 0.7 hours

                                   5   Mr. Cate spent reviewing the same order. Accordingly, the Court deducts 5.3 hours from Mr.

                                   6   Gutierrez’s total billed time. The Court finds the 85.2 hours Mr. Cate spent and the 4.9 hours Mr.

                                   7   Relyea spent in connection with the motion to dismiss the SAC and the anti-SLAPP motion to be

                                   8   reasonable. Id. at ECF pp.8, 11.

                                   9          Mr. Dorfman also seeks fees related to filing the motion for attorneys’ fees itself and

                                  10   submitted evidence that Mr. Cate spent 11.5 hours working on the motion and Mr. Gutierrez spent

                                  11   2.4 hours on the motion. Id. ¶ 17. Peak Health does not appear to object to this request. The

                                  12   Court finds that this request is reasonable.
Northern District of California
 United States District Court




                                  13          Multiplying the reasonable hourly rates and the hours reasonably expended yields a

                                  14   lodestar amount of $61,699.50 as reflected in the following table:

                                  15
                                        Attorney/Paralegal                Rate                   Hours                     Total
                                  16
                                        Matthew Cate                   $475 (2019)             64.4 (2019)                $48,032
                                  17                                   $540 (2020)             32.3 (2020)
                                        Robert Gutierrez                  $725                    17.5                   $12,687.50
                                  18
                                        Ryan Relyea                       $200                     4.9                      $980
                                  19                                                                     Total:          $61,699.50
                                  20   IV.    CONCLUSION
                                  21          For the foregoing reasons, the Court grants in part and denies in part Mr. Dorfman’s
                                  22   motion for attorneys’ fees. Peak Health is ordered to pay $61,699.50 to Mr. Dorfman for
                                  23   attorneys’ fees incurred.
                                  24          IT IS SO ORDERED.
                                  25   Dated: June 16, 2020
                                  26

                                  27

                                  28                                                               VIRGINIA K. DEMARCHI
                                                                                                   United States Magistrate Judge
                                                                                       11
